 Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 1 of 24 PageID #: 1




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF NEW YORK



                                                       Case No. 21-cv-1679

NIKE, INC.,                                            COMPLAINT FOR:

                      Plaintiff,                       (1) Trademark Infringement in Violation
                                                            of 15 U.S.C. § 1114
v.                                                     (2) False Designation of Origin / Unfair
                                                            Competition in Violation of 15 U.S.C.
MSCHF PRODUCT STUDIO, INC.,                                 § 1125(a)
                                                       (3) Trademark Dilution in Violation of 15
                      Defendant.                            U.S.C. § 1125(c)
                                                       (4) Common Law Trademark
                                                            Infringement and Unfair Competition

                                                       JURY TRIAL REQUESTED


       Plaintiff Nike, Inc. (“Nike” or “Plaintiff”) for its Complaint against Defendant MSCHF

Product Studio, Inc. (“MSCHF” or “Defendant”) alleges as follows:

                                   PRELIMINARY STATEMENT

       1.     MSCHF is currently taking orders for shoes it refers to as Satan Shoes, which are

customized Nike Air Max 97 shoes that MSCHF has materially altered to prominently feature a

satanic theme. This was done without Nike’s approval or authorization, and Nike is in no way

connected with this project. Below is an image of the genuine Nike Air Max 97 shoe next to

MSCHF’s customized Satan Shoe. The material alterations include at least referring to the shoe

as the Satan Shoe, adding red ink and human blood to the midsole, adding red embroidered satanic-

themed detailing, adding a bronze pentagram to the laces, and adding a new sock liner.




COMPLAINT - Page 1
 Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 2 of 24 PageID #: 2




       Genuine Nike Air Max 97 Shoe                          Unauthorized Satan Shoe




       2.      Nike has not and does not approve or authorize MSCHF’s customized Satan Shoes.

Moreover, MSCHF and its unauthorized Satan Shoes are likely to cause confusion and dilution

and create an erroneous association between MSCHF’s products and Nike. In fact, there is already

evidence of significant confusion and dilution occurring in the marketplace, including calls to

boycott Nike in response to the launch of MSCHF’s Satan Shoes based on the mistaken belief that

Nike has authorized or approved this product.

       3.      Nike files this lawsuit to maintain control of its brand, to protect its intellectual

property, and to clear the confusion and dilution in the marketplace by setting the record straight—

Nike has not and does not approve or authorize MSCHF’s customized Satan Shoes. As an

innovative brand that strives to push the envelope and do the right thing, Nike knows it may not

please everyone all of the time. But decisions about what products to put the SWOOSH on belong

to Nike, not to third parties like MSCHF.        Nike requests that the Court immediately and

permanently stop MSCHF from fulfilling all orders for its unauthorized Satan Shoes.

                                         THE PARTIES

       4.      Nike is a corporation organized under the laws of the State of Oregon with a

principal place of business at One Bowerman Drive, Beaverton, Oregon 97005.




COMPLAINT - Page 2
 Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 3 of 24 PageID #: 3




       5.      On information and belief, MSCHF Product Studio Inc. is a Delaware corporation

with its principal place of business in Brooklyn, New York.

                                 JURISDICTION AND VENUE

       6.      This action arises under the trademark and anti-dilution laws of the United States,

15 U.S.C. § 1051, et seq., and under statutory and common law of unfair competition. This Court

has subject matter jurisdiction at least under 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338

because this action arises under federal trademark law. This Court has supplemental jurisdiction

over the remaining claims pursuant to 28 U.S.C. § 1367.

       7.      On information and belief, this Court may exercise personal jurisdiction over

MSCHF because its principal place of business is located within this District, it does business in

this District, and it has committed acts of infringement at issue in this Complaint in this District.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because MSCHF’s

principal place of business is located within this District, MSCHF does business in this District,

and MSCHF has committed acts of infringement at issue in this Complaint in this District.

                                  FACTUAL BACKGROUND
       NIKE

       9.      Nike’s principal business activity is the design, development and worldwide

marketing and selling of athletic footwear, apparel, equipment, accessories, and services.

       10.     Nike is the largest seller of athletic footwear and apparel in the world.

       11.     Nike sells its products directly to consumers through Nike-owned retail stores and

digital platforms, and to retail accounts and a mix of independent distributors, licensees, and sales

representatives in virtually all countries around the world.

       12.     Nike uses trademarks on nearly all of its products.




COMPLAINT - Page 3
 Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 4 of 24 PageID #: 4




       13.      Having distinctive trademarks that are readily identifiable is an important factor in

creating a market for Nike’s products, in identifying Nike and its brands, and in distinguishing

Nike’s products from the products of others.

       14.      As a result of continuous and long-standing promotion, substantial sales, and

consumer recognition, Nike has developed powerful trademarks rights, including the marks

described in this Complaint (collectively, the “Nike Asserted Marks”).

       15.      Nike maintains strict quality control standards for its products bearing its

trademarks. Genuine Nike products bearing the Nike Asserted Marks are inspected and approved

by Nike prior to distribution and sale.

       16.      Nike also maintains strict control over the use of its trademarks in connection with

its products so that the company can maintain control over its related business reputation and

goodwill. Nike, for example, carefully determines how many products bearing its trademarks are

released, where the products are released, when the products are released, and how the products

are released.

       17.      Among Nike’s most iconic assets are its NIKE word mark and the Swoosh design.

       18.      The U.S. Court of Appeals for the Ninth Circuit has referenced the Nike Swoosh

design as an example of a “famous trademark [that has] assumed an exalted status...Consumers

sometimes buy products bearing marks such as the Nike Swoosh…for the appeal of the mark itself,

without regard to whether it signifies the origin or sponsorship of the product.”      Au-Tomotive

Gold, Inc. v. Volkswagen of Am., Inc., 457 F.3d 1062, 1067 (9th Cir. 2006).

       19.      Nike adopted the NIKE word mark and Swoosh design in 1971 and since then, has

continuously promoted and sold products bearing those marks, including in connection with

dozens of iconic products like the ones described in this Complaint.



COMPLAINT - Page 4
    Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 5 of 24 PageID #: 5




        20.    Nike has also promoted and sold products bearing the NIKE word mark and

Swoosh design in various orientations and placements, including in combination with one another.

        21.    Nike has sold billions of products bearing the NIKE word mark and Swoosh design

in the United States, accounting for hundreds of billions of dollars in revenue.

        22.    Nike has spent tens of billions of dollars promoting both NIKE and Swoosh design

branded products in the United States.

        23.    Nike advertises and promotes products bearing the NIKE word mark and Swoosh

design through a wide variety of traditional and non-traditional means, including print advertising,

event sponsorship, and athlete and team endorsements, to name a few.

        24.    As a result of Nike’s promotional and sales efforts over the past nearly fifty years,

the NIKE word mark and Swoosh design are among the most famous, recognizable, and valuable

trademarks in the world.

        25.    The NIKE word mark and Swoosh design have received unsolicited publicity and

praise among consumers and in the media. For example, in 2013, Nike’s Swoosh design was

ranked number one on Complex Magazine’s list of the “Top 50 Most Iconic Brand Logos of All

Time.”1

        26.    In addition, the NIKE word mark and Swoosh design have received judicial and

administrative recognition as famous, recognizable, and valuable trademarks.

        27.    Nike has registered the NIKE word mark on the Principal Register of the U.S.

Patent and Trademark Office in connection with a wide array of goods and services. Among

others, Nike owns all right, title, and interest in the U.S. Trademark Registrations identified below.


1
  Maria Cohen & Morgan Bromell, “The 50 Most Iconic Brand Logos of All Time,” Complex
Magazine (Mar. 7, 2013), available at: https://www.complex.com/life/2013/03/the-50-most-
iconic-brand-logos-of-all-time/.

COMPLAINT - Page 5
 Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 6 of 24 PageID #: 6




          Reg. No.            Reg. Date                             Goods
         0,978,952          Jan. 31, 1972      Athletic shoes with or without spikes

         1,214,930          Nov. 2, 1982       Footwear


         1,243,248          Jun. 21, 1983      Retail footwear and apparel store services

                                               Retail store services and on-line retail store
                                               services featuring apparel, footwear, sporting
         6,124,779         Aug. 11, 2020
                                               goods and equipment, and sports and fitness
                                               products and accessories

       28.     Pursuant to 15 U.S.C. § 1065, Nike’s U.S. Trademark Registration Nos. 978,952,

1,214,930, and 1,243,248, are incontestable and constitute conclusive evidence of the validity of

the NIKE word mark, Nike’s ownership of the NIKE word mark, and Nike’s exclusive right to use

the NIKE word mark.

       29.     Nike also has registered the Swoosh design on the Principal Register of the U.S.

Patent and Trademark Office in connection with a wide array of goods and services. Among

others, Nike owns all right, title, and interest in the U.S. Trademark Registrations identified below.

    Reg. No.         Trademark                Reg. Date                     Goods
                                                              Athletic shoes with or without
    977,190                                 Jan. 22, 1974
                                                              spikes

                                                              Retail footwear and apparel store
   1,264,529                                Jan. 17, 1984
                                                              services

   1,323,343                                Mar. 5, 1985      Footwear



   1,323,342                                Mar. 5, 1985      Footwear


                                                              Retail footwear and apparel store
   1,238,853                                May 17, 1983
                                                              services



COMPLAINT - Page 6
 Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 7 of 24 PageID #: 7




   1,325,938                           Mar. 19, 1985     Footwear




       30.     Pursuant to 15 U.S.C. § 1065, Nike’s U.S. Trademark Registration Nos. 977,190,

1,264,529, 1,323,343, 1,323,342, 1,238,853, and 1,325,938, are incontestable and constitute

conclusive evidence of the validity of the Swoosh design mark, Nike’s ownership of the Swoosh

design mark, and Nike’s exclusive right to use the Swoosh design mark.

       MSCHF’S UNLAWFUL ACTIVITIES

       31.     On March 26, 2021, a Twitter account focused on sneakers and popular culture

published the following tweet announcing MSCHF’s Satan Shoes:




       32.     Following the publication of the tweet, numerous media outlets reported on the

satanic theme of the shoes and that MSCHF would be releasing a limited edition of 666




COMPLAINT - Page 7
 Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 8 of 24 PageID #: 8




individually numbered Satan Shoes. The Satan Shoes are scheduled for release on March 29,

2021.

        33.   On information and belief, MSCHF uses the website satan.shoes/product to

promote its Satan Shoes. According to this website, the body of the Satan Shoe is a “NIKE AIR

MAX 97.” The website further states that each shoe “CONTAINS: 60CC INK AND 1 DROP

HUMAN BLOOD.” According to media reports, the red ink and drop of literal human blood is

incorporated into the sole of each shoe. Making changes to the midsole may pose safety risks for

consumers.

        34.   According to the website Snopes.com, a representative of MSCHF told Snopes in

an email “that MSCHF buys the shoes from Nike, then MSCHF artists make their own creative

modifications before selling them.”

        35.   Indeed, the pictures of the customized Satan Shoes on MSCHF’s webpage

reproduced below show numerous significant alterations from genuine Nike Air Max 97 shoes.




COMPLAINT - Page 8
 Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 9 of 24 PageID #: 9




      36.    For example, the side of the shoe features red embroidery that states “LUKE

10:18.” The New International Version translation of the Bible verse Luke 10:18 states “He

COMPLAINT - Page 9
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 10 of 24 PageID #: 10




replied, ‘I saw Satan fall like lightning from heaven.’” Also embroidered in red on the side of the

shoe is the number “6/666.” The numbers 6 and 666 are commonly associated with Satan.

        37.     A circular pendent with a pentagram is attached to the laces of each shoe. A

pentagram also appears inside the shoe on the heel. The pentagram is also commonly associated

with satanic imagery.

        38.     Furthermore, the tab at the top of the tongue of the shoe depicts a red inverted cross.

In popular culture and film, the inverted cross is often associated with satanism or demonic

activity.

        39.     As can be seen from the back view of the shoe, the left shoe displays the letters

“MSCHF” and the right shoe displays the letters “LIL NAS X,” a rap artist who apparently

collaborated with MSCHF on the Satan Shoes. The air bladder in the sole of each shoe appears to

be filled with a red liquid.

        40.     A genuine Nike Air Max 97 shoe does not contain any of these customized features.

        41.     Despite these drastic alterations, the Satan Shoes still prominently display the Nike

Swoosh logo both at the top of the tongue and along the side of the shoes.

        42.     In the short time since the announcement of the Satan Shoes, Nike has suffered

significant harm to its goodwill, including among consumers who believe that Nike is endorsing

satanism. Examples of online consumer commentary are reproduced below.




COMPLAINT - Page 10
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 11 of 24 PageID #: 11




COMPLAINT - Page 11
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 12 of 24 PageID #: 12




COMPLAINT - Page 12
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 13 of 24 PageID #: 13




          43.   As shown above, MSCHF is deceiving consumers into believing that Nike

manufactures or approves of the Satan Shoes, and consumers’ belief that the Satan Shoes are

genuine Nike products is causing consumers to never want to purchase any Nike products in the

future.

          44.   MSCHF’s customized Satan Shoes, however, are not genuine Nike products. Nike

did not manufacture or inspect the Satan Shoes, and Nike did not authorize MSCHF to make,

promote, advertise, market, or sell the Satan Shoes.

          45.   While, on information and belief, the Satan Shoes contain materials derived from

genuine Nike products, MSCHF has customized them in such a manner that they constitute new,

unauthorized products.

          46.   MSCHF has attempted to capitalize on Nike’s valuable reputation and customer

goodwill by using the Nike Asserted Marks and/or confusingly similar marks in a manner that is

likely to cause consumers and potential customers to believe that MSCHF’s Satan Shoes are

associated with Nike, when they are not.

          47.   By virtue of the acts complained of herein, MSCHF has created a likelihood of

injury to Nike’s business reputation and goodwill, caused a likelihood of consumer confusion,

COMPLAINT - Page 13
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 14 of 24 PageID #: 14




mistake, and deception as to the source of origin or relationship of Nike’s products and MSCHF’s

Satan Shoes, and has otherwise competed unfairly by unlawfully trading on and using Nike’s

Asserted Marks without Nike’s permission.

       48.     Unless stopped, MSCHF’s Satan Shoes and MSCHF’s use of Nike’s Asserted

Marks will continue to cause confusion in the marketplace, including but not limited to initial

interest confusion, post-sale confusion, confusion in the secondary sneakers markets, and dilution

by blurring and tarnishment.

       49.     MSCHF’s acts complained of herein are willful and deliberate.

       50.     MSCHF’s acts complained of herein have caused damage to Nike in an amount to

be determined at trial, and such damages will continue to increase unless MSCHF is preliminarily

and permanently enjoined from their wrongful acts.

       51.     MSCHF’s acts complained of herein have caused Nike to suffer irreparable injury

to its business. Plaintiff will suffer substantial loss of goodwill and reputation unless and until

MSCHF is preliminarily and permanently enjoined from the wrongful acts complained of herein.

                         COUNT I: TRADEMARK INFRINGEMENT
                               IN VIOLATION OF 15 U.S.C. § 1114

       52.     Nike repeats and alleges each and every allegation of paragraphs 1 through __,

above, as though fully set forth herein.

       53.     MSCHF has knowingly used and continues to use in commerce, without Nike’s

permission or authorization, Nike’s Asserted Marks, and/or confusingly similar marks, in

connection with products manufactured, advertised, promoted, and sold in the United States,

including the Satan Shoes. MSCHF has used Nike’s Asserted Marks with the knowledge of, and

the intent to call to mind and create a likelihood of confusion with regard to and/or trade off Nike’s

Asserted Marks.

COMPLAINT - Page 14
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 15 of 24 PageID #: 15




       54.     MSCHF’s use of Nike’s Asserted Marks (a) constitutes infringement of Nike’s

Asserted Marks; (b) is likely to confuse, mislead, or deceive customers, purchasers, and members

of the general public as to the origin, source, sponsorship, or affiliation of MSCHF’s Satan Shoes

with Nike’s products; and (c) is likely to cause such people to believe in error that MSCHF’s Satan

Shoes have been authorized, sponsored, approved, endorsed, or licensed by Nike or that MSCHF

is in some way affiliated with Nike.

       55.     Nike has no control over the nature and quality of the Satan Shoes offered by

MSCHF, and Nike’s reputation and goodwill will be damaged—and the value of Nike’s Asserted

Marks jeopardized—by MSCHF’s continued use of Nike’s Asserted Marks and/or confusingly

similar marks. Because of the likelihood of confusion between MSCHF’s Satan Shoes and Nike’s

Asserted Marks, any defects, objections, or faults found with MSCHF’s Satan Shoes will

negatively reflect upon and injure the reputation that Nike has established for the products it offers

in connection with Nike’s registered Asserted Marks. As such, MSCHF is liable to Nike for

infringement of their registered marks under 15 U.S.C. §1114.

       56.     As a direct and proximate result of MSCHF’s wrongful acts, Nike has suffered,

continues to suffer, and/or is likely to suffer damage to its trademarks, business reputation, and

goodwill that money cannot compensate. Unless enjoined, MSCHF will continue to use Nike’s

Asserted Marks and/or confusingly similar marks and will cause irreparable damage to Nike for

which Nike has no adequate remedy at law. Thus, Nike is entitled to an injunction restraining

MSCHF and, as applicable, MSCHF’s other officers, members, agents, servants, and employees,

and all persons acting in concert with them, from engaging in further acts of infringement.

       57.     Nike is further entitled to recover from MSCHF the actual damages Nike has

sustained, is sustaining, and/or is likely to sustain as a result of MSCHF’s wrongful acts.



COMPLAINT - Page 15
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 16 of 24 PageID #: 16




       58.     MSCHF’s use of Nike’s Asserted Marks and/or confusingly similar marks has been

intentional and willful. MSCHF’s bad faith is evidenced at least by the similarity of the marks on

MSCHF’s Satan Shoes to Nike’s Asserted Marks and the extensive nature of the infringement.

Because of the willful nature of MSCHF’s wrongful acts, Nike is entitled to an award of treble

damages and increased profits under 15 U.S.C. § 1117.

       59.     Pursuant to 15 U.S.C. § 1117, Nike is also entitled to recover its costs of suit and

its attorneys’ fees because this is an exceptional case.

                      COUNT II: FALSE DESIGNATION OF ORIGIN /

             UNFAIR COMPETITION IN VIOLATION OF 15 U.S.C § 1125(A)

       60.     Nike repeats and alleges each and every allegation of paragraphs 1 through __,

above, as though fully set forth herein.

       61.     The Nike Asserted Marks are federally registered and entitled to protection under

federal and common law. Nike has extensively and continuously promoted and used the Nike

Asserted Marks for many decades in the United States and worldwide. Through that extensive and

continuous use, the Nike Asserted Marks have become famous and well-known indicators of the

origin and quality of Nike’s products.

       62.     MSCHF’s unauthorized use of Nike’s Asserted Marks and/or confusingly similar

marks constitutes a false designation of origin that is likely to cause consumer confusion, mistake,

or deception as to the origin, sponsorship, or approval of MSCHF and/or MSCHF’s Satan Shoes

by creating the false and misleading impression that MSCHF’s Satan Shoes are manufactured by,

authorized by, or otherwise associated with Nike.

       63.     As a direct and proximate result of MSCHF’s wrongful acts, Nike has suffered,

continues to suffer, and/or is likely to suffer damage to its trademarks, business reputation, and

goodwill that money cannot compensate. Unless enjoined, MSCHF will continue to use Nike’s

COMPLAINT - Page 16
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 17 of 24 PageID #: 17




Asserted Marks and/or confusingly similar marks and will cause irreparable damage to Nike for

which Nike has no adequate remedy at law. Thus, Nike is entitled to an injunction precluding

MSCHF and, as applicable, MSCHF’s other officers, members, agents, servants, and employees,

and all persons acting in concert with them, from using Nike’s Asserted Marks and/or confusingly

similar marks in connection with MSCHF and the promotion, marketing, offer to sell, or sale of

any MSCHF’s products.

       64.     Nike is further entitled to recover from MSCHF the actual damages Nike has

sustained, is sustaining, and/or is likely to sustain as a result of MSCHF’s wrongful acts.

       65.     MSCHF’s use of Nike’s Asserted Marks and/or confusingly similar marks has been

intentional and willful. MSCHF’s bad faith is evidence at least by the similarity of the markings

on MSCHF’s Satan Shoes to Nike’s Asserted Marks and the extensive nature of the infringement.

Because of the willful nature of MSCHF’s wrongful acts, Nike is entitled to an award of treble

damages and increased profits under 15 U.S.C. § 1117.

       66.     Pursuant to 15 U.S.C. § 1117, Nike is also entitled to recover its costs of suit and

its attorneys’ fees because this is an exceptional case.

                            COUNT III: TRADEMARK DILUTION

                            IN VIOLATION OF 15 U.S.C. § 1125(C)

       67.     Nike repeats and alleges each and every allegation of paragraphs 1 through __,

above, as though fully set forth herein.

       68.     The Nike Asserted Marks have become famous throughout the United States as a

result of the duration, extent, and geographical reach of advertising and publicity, the amount,

volume, and geographical extent of Nike’s sales and trading areas, their channels of trade, their

degree of recognition, and registration of the marks.



COMPLAINT - Page 17
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 18 of 24 PageID #: 18




       69.     Because Nike’s products bearing the Nike Asserted Marks have gained a reputation

synonymous with fashion, quality, styling, and authenticity, the Nike Asserted Marks have gained

substantial renown. MSCHF has used and continues to use in commerce the Nike Asserted Marks

or confusingly similar marks in connection with the advertisement, promotion, and sale of

MSCHF’s Satan Shoes.

       70.     MSCHF’s use of the Nike Asserted Marks and/or confusingly similar marks has

caused, continues to cause, and/or is likely to cause irreparable injury to and dilution of the

distinctive quality of the Nike Asserted Marks in violation of Nike’s rights under 15 U.S.C. §

1125(c). MSCHF’s wrongful use of the Nike Asserted Marks is likely to cause dilution by blurring

and the whittling away of the distinctiveness and fame of the Nike Asserted Marks. In addition,

MSCHF’s wrongful use of the Nike Asserted Marks in connection with satanic imagery is likely

to cause dilution by tarnishment.

       71.     As a direct and proximate result of MSCHF’s wrongful acts, Nike has suffered,

continues to suffer, and/or is likely to suffer damage to its trademarks, business reputation, and

goodwill that money cannot compensate. Unless restrained, MSCHF will continue to use the Nike

Asserted Marks and/or confusingly similar marks and will cause irreparable damage to Nike for

which Nike has no adequate remedy at law. Thus, Nike is entitled to an injunction restraining

MSCHF and, as applicable, MSCHF’s other officers, members, agents, servants, and employees,

and all persons acting in concert with them, from engaging in further acts of dilution.

       72.     Nike is further entitled to recover from MSCHF the actual damages Nike has

sustained, is sustaining, and/or is likely to sustain as a result of MSCHF’s wrongful acts.

       73.     MSCHF’s use of the Nike Asserted Marks and/or confusingly similar marks has

been intentional and willful. MSCHF’s bad faith is evidence at least by the similarity of the marks



COMPLAINT - Page 18
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 19 of 24 PageID #: 19




on MSCHF’s Satan Shoes to the Nike Asserted Marks and the extensive nature of the infringement.

Because of the willful nature of MSCHF’s wrongful acts, Nike is entitled to an award of treble

damages and increased profits under 15 U.S.C. § 1117.

       74.     Pursuant to 15 U.S.C. § 1117, Nike is also entitled to recover its costs of suit and

its attorneys’ fees because this is an exceptional case.

              COUNT IV: COMMON LAW TRADEMARK INFRINGEMENT
                                AND UNFAIR COMPETITION

       75.     Nike repeats and alleges each and every allegation of paragraphs 1 through __,

above, as though fully set forth herein.

       76.     Nike was the first to use the Nike Asserted Marks. As a result of Nike’s continuous

promotion and sales of products bearing Nike’s Asserted Marks for many decades, Nike’s Asserted

Marks have become widely known, and Nike has been identified in the public mind as the

manufacturer of the products to which the Nike Asserted Marks are applied.

       77.     As a result of the experience, care, and service of Nike in producing the products

to which Nike’s Asserted Marks are applied, these products have become widely known and have

acquired a worldwide reputation for fashion, quality, styling, and authenticity. Moreover, the Nike

Asserted Marks have come to symbolize Nike’s respective reputations for quality and excellence.

       78.     MSCHF, with knowledge and intentional disregard of Nike’s rights, continues to

advertise, promote, and sell products using Nike’s Asserted Marks and/or confusingly similar

marks. MSCHF’s acts have caused, continue to cause, and/or are likely to cause confusion as to

the source and/or sponsorship of Nike’s products.

       79.     MSCHF’s acts alleged herein and specifically, without limitation, MSCHF’s use,

manufacture, promotion, offers to sell, and/or selling in the United States products that are



COMPLAINT - Page 19
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 20 of 24 PageID #: 20




confusingly similar to products bearing Nike’s Asserted Marks, infringe Nike’s exclusive

trademark rights in violation of the common law.

        80.     As a direct and proximate result of MSCHF’s wrongful acts alleged above, Nike

has suffered, continues to suffer, and/or is likely to suffer damage to its trademarks, business

reputation, and goodwill that money cannot compensate. Unless restrained, MSCHF will continue

to use Nike’s Asserted Marks and/or confusingly similar marks and will cause irreparable damage

to Nike for which Nike has no adequate remedy at law. Thus, Nike is entitled to an injunction

restraining MSCHF and, as applicable, MSCHF’s other officers, members, agents, servants, and

employees, and all persons acting in concert with them, from using Nike’s Asserted Marks and/or

any confusingly similar marks in connection with MSCHF and the promotion, marketing, offer to

sell, or sale of any MSCHF’s products.

        81.     MSCHF’s use of Nike’s Asserted Marks and/or confusingly similar marks has been

intentional and willful. MSCHF’s bad faith is evidenced at least by the similarity of MSCHF’s

Satan Shoes to Nike’s Asserted Marks and the extent of the infringement.

                                         JURY DEMAND

        82.     Pursuant to Federal Rule of Civil Procedure 38(b), Nike hereby demands a trial by

jury of all issues so triable.

                                    PRAYER FOR RELIEF

        WHEREFORE, Nike respectfully prays for:

        1.      A judgment and order that MSCHF has willfully (A) infringed Nike’s Asserted

Marks in violation of 15 U.S.C. §1114, (B) used false designations of origin in violation of 15

U.S.C § 1125(a), (C) diluted at least the Nike Asserted Marks in violation of 15 U.S.C. § 1125(c),

and (D) violated Nike’s common law rights in Nike’s Asserted Marks.



COMPLAINT - Page 20
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 21 of 24 PageID #: 21




       2.      A judgment and order enjoining MSCHF and MSCHF’s affiliates, officers, agents,

employees, attorneys, and all other persons acting in concert with MSCHF, during the pendency

of this action and permanently thereafter from:

               a.     Manufacturing,     transporting,   promoting,    advertising,   publicizing,

                      distributing, offering for sale, or selling any products (including but not

                      limited to the Satan Shoes) under Nike’s Asserted Marks, any marks

                      substantially indistinguishable therefrom, or any other marks, names,

                      symbols, or logos which are likely to cause confusion or to cause mistake

                      or to deceive persons into the erroneous belief that any products that

                      MSCHF caused to enter the stream of commerce or any of MSCHF’s

                      commercial activities are sponsored or licensed by Nike, are authorized by

                      Nike, or are connected or affiliated in some way with Nike or Nike’s

                      Asserted Marks;

               b.     Manufacturing,     transporting,   promoting,    advertising,   publicizing,

                      distributing, offering for sale, or selling any products (including but not

                      limited to the Satan Shoes) under Nike’s Asserted Marks, any marks

                      substantially indistinguishable therefrom, and/or confusingly similar marks;

               c.     Implying Nike’s approval, endorsement, or sponsorship of, or affiliation or

                      connection with, MSCHF’s products, services, or commercial activities,

                      passing off MSCHF’s business as that of Nike, or engaging in any act or

                      series of acts which, either alone or in combination, constitutes unfair

                      methods of competition with Nike and from otherwise interfering with or

                      injuring Nike’s Asserted Marks or the goodwill associated therewith;



COMPLAINT - Page 21
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 22 of 24 PageID #: 22




                 d.     Engaging in any act which is likely to dilute the distinctive quality of the

                        Nike Asserted Marks and/or injures Nike’s business reputation;

                 e.     Representing or implying that MSCHF is in any way sponsored by,

                        currently affiliated with, or licensed by Nike; or

                 f.     Knowingly assisting, inducing, aiding, or abetting any other person or

                        business entity in engaging in or performing any of the activities referred to

                        in paragraphs 2(a) to (e) above.

        3.       An order that Nike is the exclusive owners of the Nike Asserted Marks and that

such marks are valid and protectable;

        4.       An order that MSCHF be required to deliver to Nike for destruction any and all

shoes, apparel, digital files, packaging, printed graphics, promotional materials, business cards,

signs, labels, advertisements, flyers, circulars, and any other items in any of their possession,

custody, or control bearing Nike’s Asserted Marks, any marks substantially indistinguishable

therefrom, confusingly similar marks;

        5.       An order granting an award of damages suffered by Nike according to proof at the

time of trial;

        6.       An order that MSCHF account to Nike for any and all profits earned as a result of

MSCHF’s acts in violation of Nike’s rights,

        7.       An award of three times the amount of compensatory damages and increased profits

pursuant to 15 U.S.C. § 1117;

        8.       An award of statutory damages pursuant to 15 U.S.C. § 1117(c);

        9.       An order granting an award of punitive damages for the willful and wanton nature

of MSCHF’s aforesaid acts under the common law;



COMPLAINT - Page 22
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 23 of 24 PageID #: 23




       10.   An order granting pre-judgment interest on any recovery by Nike;

       11.   An order granting an award of Nike’s costs, expenses, and reasonable attorneys’

fees; and

       12.   Granting such other and further relief as is just and proper.




Dated: March 29, 2021                   ARNOLD & PORTER KAYE SCHOLER LLP


                                        By: /s/ Kyle A Schneider


                                          Kyle A. Schneider
                                           Kyle.Schneider@arnoldporter.com
                                          ARNOLD & PORTER KAYE SCHOLER LLP
                                          250 West 55th Street
                                          New York, NY 10019-9710
                                          Telephone: (212) 836-8000
                                          Facsimile: (212) 836-8689

                                          Christopher J. Renk (pro hac vice to be filed)
                                           Chris.Renk@arnoldporter.com
                                          Michael J. Harris (pro hac vice to be filed)
                                           Michael.Harris@arnoldporter.com
                                          ARNOLD & PORTER KAYE SCHOLER LLP
                                          70 West Madison Street, Suite 4200
                                          Chicago, Illinois 60602-4231
                                          Telephone: (312) 583-2300
                                          Facsimile: (312) 583-2360

                                          Rhonda R. Trotter (pro hac vice to be filed)
                                           Rhonda.Trotter@arnoldporter.com
                                          Oscar Ramallo (pro hac vice to be filed)
                                           Oscar.Ramallo@arnoldporter.com
                                          ARNOLD & PORTER KAYE SCHOLER LLP
                                          777 South Figueroa Street, 44th Floor
                                          Los Angeles, California 90017-5844
                                          Telephone: (213) 243-4000
                                          Facsimile: (213) 243-4199
                                          Bridgette C. Boyd (pro hac vice to be filed)
                                           Bridgette.Boyd@arnoldporter.com
                                          ARNOLD & PORTER KAYE SCHOLER LLP
                                          601 Massachusetts Ave. NW
                                          Washington, DC 20001

COMPLAINT - Page 23
Case 1:21-cv-01679-EK-PK Document 1 Filed 03/29/21 Page 24 of 24 PageID #: 24



                                  Telephone: (202) 942-6745
                                  Facsimile: (202) 942-5999

                                  Attorneys for Plaintiff Nike, Inc.




COMPLAINT - Page 24
